Citation Nr: 0019310	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  96-08 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUE

Whether a substantive appeal was timely filed with respect to 
the issues of whether new and material evidence has been 
presented to reopen a previously-denied claim for entitlement 
to service connection for the cause of the veteran's death 
and entitlement to dependency and indemnity compensation 
based on the provisions of 38 U.S.C.A. § 1151.  



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1917 to August 
1919 and from November 1942 to July 1945.  He died on 
December [redacted], 1971.  The appellant is his widow.

The appellant had requested to appear before the Board of 
Veterans' Appeals (Board) to present sworn hearing testimony 
in support of her claims.  However, by statement of January 
2000, she withdrew this request.  The Board will therefore 
proceed to review the appeal based upon all the evidence of 
record.


FINDINGS OF FACT

1.  The appellant did not file a substantive appeal with the 
RO within sixty days of the mailing of a December 1995 
statement of the case pertaining to the issue of whether new 
and material evidence has been presented to reopen a 
previously-denied claim for entitlement to service connection 
for the cause of the veteran's death.  

2.  The appellant did not file a substantive appeal with the 
RO within sixty days of the mailing of an August 1998 
statement of the case pertaining to the issue of entitlement 
to dependency and indemnity compensation based on the 
provisions of 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The Board lacks jurisdiction to review the appeal as to the 
issues of whether new and material evidence has been 
presented to reopen a previously-denied claim for entitlement 
to service connection for the cause of the veteran's death 
and entitlement to dependency and indemnity compensation 
based on the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The Board must dismiss any appeal over which it lacks 
jurisdiction.  See 38 U.S.C.A. § 7105.  Jurisdiction over an 
issue does not vest in the Board until an appeal to the Board 
has been properly perfected by the timely filing of a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108. 

The VA General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of a substantive appeal and may 
dismiss an appeal in the absence of a timely-filed 
substantive appeal.  It should, however, afford the claimant 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-1999. 

Following the veteran's death in December 1971, the appellant 
submitted a claim for entitlement to service connection for 
the cause of her husband's death.  The RO denied the claim by 
decision of March 1972.  The appellant submitted a second 
claim for the same benefit in May 1991.  The RO denied the 
claim by rating decision of March 1992 and notified the 
appellant in April 1992.  She filed a notice of disagreement 
in the same month.

The appellant filed a claim for dependency and indemnity 
compensation based on the provisions of 38 U.S.C.A. § 1151 in 
March 1992.  This claim was denied by the RO in November 1995 
and notification was provided to the appellant in December 
1995.  A statement of the case pertaining to both issues was 
furnished to the appellant on December 2, 1995.  By letter 
dated in February 1996, but received at the RO on March 7, 
1996, the appellant expressed her intention to appeal both 
claims to the Board.

By letter of May 2000, the Board notified the appellant of 
its intention to address the question of whether her 
substantive appeal was filed in a timely manner.  In the 
letter, she was informed that she could submit argument 
pertinent to the question of timeliness to the Board and that 
she could present sworn hearing testimony relevant to 
timeliness as well, if she desired.  A time frame of sixty 
days was provided for her response and she was informed that 
if no response was received by the end of that period, it 
would be assumed that she had no argument to submit and did 
not want to request a hearing.  The appellant did not respond 
or otherwise contact the Board within sixty days of the May 
2000 letter.

Because the appellant had received notification of the March 
1992 decision (in which the issue of service connection for 
the cause of the veteran's death was addressed) in April 
1992, and the statement of the case was issued in December 
1995, under 38 C.F.R. § 3.302(b), in order to perfect an 
appeal to the Board of the March 1992 decision, she would 
have had to file a substantive appeal within sixty days of 
the date of the statement of the case.  She did not do so, as 
a period of time greater than sixty days elapsed between the 
December 2, 1995 statement of the case and the appeal 
received on March 7, 1996.  Thus, the appellant did not 
perfect an appeal as to the issue of whether new and material 
evidence has been presented to reopen a previously-denied 
claim for entitlement to service connection for the cause of 
the veteran's death by the timely filing of a substantive 
appeal to the Board.  In the absence of a timely-filed 
appeal, the Board lacks jurisdiction over this issue and must 
dismiss the claim.  38 U.S.C.A. §§ 7105, 7108.

With respect to the issue of entitlement to dependency and 
indemnity compensation based on the provisions of 38 U.S.C.A. 
§ 1151, the procedural development of the claim is a bit more 
complicated.  As noted above, the RO sent the appellant a 
statement of the case regarding this issue in December 1995, 
although she had not filed a notice of disagreement with the 
November 1995 decision.  By a letter and another statement of 
the case in August 1998, the RO explained that under the 
circumstances, the appellant's correspondence of February 
1996 was most properly interpreted as a notice of 
disagreement and that the August 1998 statement of the case 
rather than the December 1995 statement of the case 
constituted the official statement of the case for purposes 
of the filing time limits set forth at 38 C.F.R. § 20.302.  
The RO specified that under 38 C.F.R. § 20.302, the appellant 
had sixty days in which to perfect an appeal to the Board by 
filing a substantive appeal.  

The appellant did not respond to the RO's August 1998 letter 
in any way.  Therefore, in the absence of a timely-filed 
substantive appeal as to the issue of entitlement to 
dependency and indemnity compensation based on the provisions 
of 38 U.S.C.A. § 1151, the Board lacks jurisdiction over this 
issue as well, and must dismiss the claim.  38 U.S.C.A. 
§§ 7105, 7108.  


ORDER

The appeal as to the issues of whether new and material 
evidence has been presented to reopen a previously-denied 
claim for entitlement to service connection for the cause of 
the veteran's death and entitlement to dependency and 
indemnity compensation based on the provisions of 38 U.S.C.A. 
§ 1151 is dismissed.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)



 

